NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BULMARCK CRUZ-PALMA,                            No.    16-71350

                Petitioner,                     Agency No. A205-711-526

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Bulmarck Cruz-Palma, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in

part the petition for review.

      We reject as unsupported by the record Cruz-Palma’s contention that he

exhausted the merits of his asylum claim, where the record demonstrates that, in

his counseled appeal brief to the BIA, the only issue raised as to asylum was the

concession that the record did not demonstrate an exception to the one-year filing

deadline. We therefore lack jurisdiction to review Cruz-Palma’s contentions as to

the merits of his asylum claim because he failed to raise them to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency).

      In his opening brief, Cruz-Palma does not challenge the agency’s dispositive

internal relocation determination as to withholding of removal, and also does not

challenge the agency’s denial of CAT relief. See Lopez-Vasquez v. Holder, 706

F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued in a

party’s opening brief are waived). Thus, we deny the petition for review as to

Cruz-Palma’s withholding of removal and CAT claims.

      In light of this disposition, we do not reach Cruz-Palma’s contentions as to

his membership in a cognizable particular social group. See Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (courts are not required to decide issues

unnecessary to the results they reach).


                                          2                                   16-71350
      Cruz-Palma also does not challenge the BIA’s conclusion that the IJ did not

violate his right to due process. See Lopez-Vasquez, 706 F.3d at 1079-80.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                                    16-71350